Citation Nr: 0733436	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  00-07 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for a right foot 
disability. 

(The issue of entitlement to an earlier effective date than 
March 1, 2005, for the award of additional disability 
compensation for a dependent spouse will be the subject of a 
separate decision.)  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 1969 
and from November 1973 to September 1998. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a noncompensable rating for the 
residuals of a right foot fracture.

The veteran testified before a Board member sitting at the RO 
in December 2003 and before a different Board member sitting 
at the RO in May 2007.  Transcripts of the hearings are 
associated with the claims file.  


FINDING OF FACT

Service medical records do not show that the veteran 
sustained a fracture of the right foot.  The veteran's right 
foot disability is manifested by constant pain and occasional 
swelling, exacerbated by prolonged standing and walking.  
There is X-ray evidence of degenerative arthritis of the 
right great metatarsophalangeal joint but with no current 
limitation of motion.  


CONCLUSION OF LAW

The criteria for an initial compensable rating of 10 percent 
for a right foot disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003, 4.72a, Diagnostic 
Code 5284 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001, November 2004, 
and March 2006.  The June 2001 letter satisfied the above 
requirements with respect to the veteran's initial claim for 
service connection for a right foot disability.  The November 
2004 letter met the requirements with respect to the appealed 
issue of entitlement to a higher initial evaluation for the 
right foot disability.  Finally, the Board notes that the RO 
sent the veteran a letter in March 2006 providing him with 
specific information as to how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran with respect to 
the issue of the right foot disability.

It is noted that the three notices provided to the appellant 
did not precede the initial unfavorable rating decision.  The 
Board however finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
notes that the Court specifically stated in Pelegrini that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice. Thus, the timing of the 
notices does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim for a higher initial rating.  It is noted that the case 
was also readjudicated in supplemental statements of the case 
dated in September 2001, September 2006 and March 2007.   

To the extent that there was any error during the 
notification process, it is noted that the claim for service 
connection for a right foot disability was granted in a 
rating decision of June 1999, which pre-dated the enactment 
of the VCAA.  Accordingly, the claim was substantiated at 
that time.  As a result, the section 5103(a) notice had 
served its purpose in regard to the right foot disability and 
its application was no longer required.  See Dingess at 490 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in the U.S. Marine Corps, retiring as a 
Master Gunnery Sergeant.  He served in reconnaissance and 
intelligence units and was qualified for parachute assault.  
He contends that his service-connected right foot disability 
is the result of a fracture of this right foot in a parachute 
landing during initial training and that the symptoms have 
become more severe.  He seeks a compensable rating.  The 
Board notes that the veteran has also been granted service 
connection and a noncompensable rating for pes planus.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2007).

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.   See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. At 592.  In evaluating the disability, 
the Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; see DeLuca, supra.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

A 10 percent rating is warranted for foot injuries that cause 
moderate symptoms; a 20 percent rating is warranted for 
moderately severe symptoms.  38 C.F.R. § 4.72, Diagnostic 
Code 5284.  A 10 percent rating is warranted for 
metatarsalgia.  There is no higher rating.  38 C.F.R. § 4.72, 
Diagnostic Code 5279.  

A ten percent rating is warranted for osteoarthritis, 
confirmed by X-ray, if there is noncompensable limitation of 
motion of the affected joint.  The rating must be combined, 
not added, to other ratings.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

A compensable rating for hallux valgus is warranted only if 
there has been a resection of the metatarsal head or if the 
symptoms are so severe as to be equivalent to amputation of 
the great toe.  A compensable rating for hammer toe is 
warranted only if the deformity is present on all toes of one 
foot.  A compensable rating is also warranted for malunion of 
the metatarsal bones.  As these conditions are not indicated 
in medical records in this case, these criteria do not apply.  
38 C.F.R. § 4.72, Diagnostic Codes 5280, 5282, 5283.  

Pes planus was noted to have existed prior to service on 
enlistment physical examinations in April 1965 and in October 
1973.  

Service medical records showed no injury, examination, or 
treatment for a fracture of the right foot.  In April 1978, 
the veteran was treated for an unspecified injury resulting 
in pain and swelling of the left foot and ankle.  X-rays 
showed but a minute chip fracture of the left great toe and 
no fracture of the ankle.  The examiner noted that the 
indication may have been an old un-united chip fracture.  The 
veteran was provided a short walking cast for one week.  In 
March 1979, the veteran was treated for another injury to the 
left toe following a parachute landing.  X-rays on this 
occasion were negative, and the examiner diagnosed a 
contusion of the left toe and metatarsal strain.  The veteran 
underwent 14 physical examinations between September 1979 and 
January 1998.  No foot abnormalities were noted on any 
medical history questionnaire or examination report with the 
following exceptions. In October 1987, he reported "foot 
fractures" secondary to skydiving.  In October 1988, the 
veteran reported a left foot fracture in parachute training.  
In December 1995, he reported a right foot fracture in jump 
school.  In each case, examiners either made no comment or 
noted that there was no abnormality or sequellae.  

In a May 1998 retirement examination questionnaire, the 
veteran reported that he fractured his right foot in a 
parachute jump ten years earlier and experienced occasional 
aches.  He also noted that he had a history of pes planus and 
plantar warts.  Examiners including orthopedic consultants 
noted only pes planus and plantar verruca and noted that 
range of motion was normal.  

After service, the veteran received periodic examinations for 
his right foot primarily from three medical providers: a 
private orthopedic physician, a Navy hospital physician, and 
at VA clinics and compensation examinations. 

In October 1999, a private orthopedic physician noted the 
veteran's reports of a right foot injury in a parachuting 
accident in 1978 that caused intermittent forefoot pain 
aggravated by prolonged walking.  On examination, the 
physician noted forefoot deformities: valgus deformities of 
the second and third digits, marked tenderness at the 2-3 
interspace, significant pes planus, a very tight heel cord, 
and very subtalar range of motion.  He stated that X-rays of 
the foot showed advanced degenerative changes at the 
metatarsal phalangeal joint of the great toe.  Clinical 
interpretation of the X-rays is not of record.  He prescribed 
an exercise program, orthotics, and arthritis medication.  In 
a March 2004 letter, the physician stated that the veteran 
was a long-time patient and that the veteran's foot disorder 
was progressive and may ultimately require surgery.  In a 
November 2005 letter, the physician stated that the veteran 
had severe metatarsal phalangeal arthritis and very 
significant pes planus.  Records from a physical therapist 
confirmed a continued exercise program and use of orthotics. 

In a December 2006 letter, a Navy medical officer noted that 
the veteran sustained a right foot injury in a parachuting 
accident in 1978 and that he subsequently experienced foot 
problems including bilateral pes planus. He further stated 
that the biomechanics of persistent right foot pain was a 
causal factor in right knee and back disabilities.  He stated 
that the veteran was examined by Navy podiatrists on three 
occasions in 2006 and was diagnosed with pes planus, hallux 
limitus, hallux valgus and hammer toes, all a consequence of 
foot conditions related to service.  In an April 2007 general 
physical examination, the same medical officer noted no 
musculoskeletal arthralgia and normal movement of all 
extremities.  He noted that the veteran used prescribed 
medication for osteoarthritis but did not specify the 
affected joints or note any foot-related diagnoses.   In a 
June 2007 letter, the veteran's spouse stated that she was 
present at the examination and heard the veteran and the 
physician discussing swelling of her husband's ankle and 
foot. 

The veteran received VA examinations on five occasions since 
retirement from service.  All but one examiner noted the 
veteran's reports of a right foot fracture in service and 
three noted review of the entire claims file.  In October 
2001, an examiner noted the veteran's reports of severe foot 
cramps two to three times per week lasting thirty minutes.  
He was not limited in activity and used no medication.  There 
was no obvious swelling.  The examiner noted a 20 degree 
lateral deviation at the metatarsal joint.  X-rays showed no 
post-traumatic changes but did show minimal osteoarthritis at 
the first metatarsophalangeal joint. 

In December 2004, a VA examiner noted the veteran's reports 
that he was unable to run and that his foot ached two to 
three times per week but was relieved by rest and medication. 
The veteran reported no job or other activity restrictions.  
The examiner noted no swelling, loss of strength, or 
neurological deficits.  Range of motion was normal without 
pain at the time of examination.  X-rays showed no bony 
abnormalities.  In November 2005, a VA examiner noted the 
veteran's reports that his right foot pain had worsened, 
especially after driving or walking more than 10 to 15 
minutes.  However, these activities were not precluded.  The 
examiner noted no swelling or tenderness.  Range of motion 
was normal with no additional loss of function due to fatigue 
or repetitive motion.  There was no evidence of abnormal shoe 
wear.  The examiner reviewed the December 2004 X-ray report 
and noted a small subchondral erosion at the first metatarsal 
bone.  

In January 2006, a VA examiner noted the veteran's reports of 
improvement of his foot symptoms with the use of medication 
and shoe inserts.  The examiner noted a normal arch with no 
weight bearing and a flat profile when standing.  Achilles 
tendon alignment and shoe wear were normal.  There was slight 
tenderness at the first metatarsal phalangeal joint.  The 
examiner noted that new, concurrent X-rays failed to show 
severe arthritis.  He diagnosed mild pes planus and articular 
erosion in the great metatarsal phalangeal joint and second 
toe stable subluxation.   In January 2007, a VA examiner 
noted the veteran's reports of constant foot pain, an 
inability to walk for more than 10 to 15 minutes, and an 
inability to stand more than seven to twelve minutes.  He did 
not report missing any work days or an inability to complete 
work assignments.  The examiner noted a slight flattening of 
the arch when standing and tenderness of the arch and the 
great metatarsophalangeal joint.  The examiner reviewed 
concurrent X-rays and diagnosed bilateral hallux valgus with 
bunion formation, a hammertoe deformity of the fourth toe of 
the left foot and third and fourth toes of the right foot, 
and no evidence of true pes planus.  

In a May 2007 Board hearing, the veteran stated that he 
continued to experience constant pain and swelling of this 
right foot at the site of the fracture and that he continued 
to use orthotics and medication.  He stated that his foot 
discomfort was exacerbated by prolonged standing and walking 
associated with his employment.  He further stated that the 
orthotics limited the range of motion of his foot and that he 
consciously limited movement without orthotics to reduce the 
pain.  

The Board first notes that the service medical records showed 
that the injury described by the veteran occurred to the left 
foot.  A typographical error was not likely since the left 
foot injury was described in several medical record entries 
and again by the veteran up to 10 years later.  Furthermore, 
the veteran performed satisfactory service for 20 years 
following initial parachute training without restrictions.  
Notations regarding a right foot fracture first appeared in 
1995 and were carried forward by subsequent examiners.  There 
was no X-ray evidence of a right foot fracture at any time in 
or after service.  Medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  However, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that VA can 
not reject a medical opinion simply because it is based on a 
history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Here, the Board 
concludes that the veteran's reports of a right foot fracture 
are not accurate as they conflict with service medical 
treatment records and there is no medical evidence of 
residuals of a fracture.  

Notwithstanding the absence of a right foot fracture, the 
veteran's May 1998 retirement physical examination and 
associated orthopedic consultation showed that the veteran 
experienced chronic right foot pain shortly prior to 
discharge in September 1998.  The examiners attributed the 
pain to pes planus and plantar warts.  However, a private 
physician in October 1999 noted advanced degenerative 
conditions at the metatarsal phalangeal joint of the great 
toe and stated that the condition was progressive and might 
ultimately require surgery.  Subsequent Navy and VA 
examinations showed different X-ray interpretations of the 
nature and degree of arthritis of the joint and did not note 
swelling or edema of the foot.  Although the weight of 
evidence is that the veteran does have osteoarthritis or 
erosion of the metatartophangeal joint, there was only one 
mention of subtalar limitation of motion in 1999 and no 
limitation in subsequent examinations.  Although the veteran 
experiences pain at the joint and uses orthotics, he is able 
to perform all duties in his employment and other activities 
of daily living.  Moreover, there is no limitation of motion 
rating criteria for the toes.  Therefore, rating based on 
limitation of motion due to degenerative arthritis is not 
warranted.  Diagnostic Code 5003.  

The veteran's service-connected disability is evaluated under 
the provisions of Diagnostic Code 5284.  As noted, the term 
"moderate" in the context of Diagnostic Code 5284 is not 
defined by regulation; however, the Board notes that the 
overall regulatory scheme contemplates a 10 percent rating in 
cases of ankylosis in good weight bearing position, or 
problems so disabling that there is atrophy, disturbed 
circulation and weakness, or where there is inward bowing of 
the tendo Achillis with pain on manipulation and use, or 
definite tenderness with dorsiflexion of the great toe and 
limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5277, 5278 (2007).

Based on the veteran's longstanding reports of pain on use of 
the great toe of the right foot, the objective findings of 
tenderness and evidence showing that the veteran experienced 
pain and occasional swelling at the joint since retirement 
from service, a rating of no more than 10 percent is 
warranted from the effective date of service connection.  
Given the slight findings of impairment and the absence of 
evidence to support a higher rating, the Board finds that a 
rating in excess of 10 percent is not warranted pursuant to 
the provisions of Diagnostic Code 5284.

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b) (1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  












CONTINUED ON NEXT PAGE
ORDER

An initial rating not greater than 10 percent is granted for 
a right foot disability, subject to the legal criteria 
governing the payment of monetary benefits.


___________________________		
	__________________________
        M. W. GREENSTREET				   M. SABULSKY
        Veteran's Law Judge,			          Veteran's Law 
Judge,
     Board of Veterans' Appeals 			      Board of 
Veterans' Appeals



_________________________________
S. S. TOTH
Veterans Law Judge,
Board of Veterans' Appeals







 Department of Veterans Affairs


